J-S49026-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

VIRGIL RIVERA,

                         Appellant                   No. 2307 EDA 2015


                Appeal from the PCRA Order of June 30, 2015
               In the Court of Common Pleas of Bucks County
            Criminal Division at No(s): CP-09-CR-0002459-2011


BEFORE: PANELLA and OLSON, JJ. and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                               FILED JULY 14, 2016

      Appellant, Virgil Rivera, appeals from the order entered on June 30,

2015 denying his first petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The factual and procedural history of this case is as follows.     In the

summer of 2008, S.F., the 12-year-old daughter of Appellant’s paramour,

visited Appellant’s apartment. While S.F. was watching television, Appellant

reached under her shirt and touched her breasts. He proceeded to digitally

penetrate her vagina, perform cunnilingus on her, and engage in vaginal

intercourse with her.




*Former Justice specially assigned to the Superior Court.
J-S49026-16


       On August 15, 2011, Appellant pled guilty to rape of a minor,1

statutory sexual assault,2 indecent assault of a person less than 13 years of

age,3 indecent assault of a person less than 16 years of age,4 aggravated

indecent assault of a minor,5 and involuntary deviate sexual intercourse with

a minor.6 The trial court sentenced Appellant to 6 to 20 years’ incarceration.

Appellant did not file a direct appeal.

       On March 4, 2013, Appellant filed a pro se PCRA petition. The PCRA

court appointed counsel.         On June 18, 2014, counsel filed an amended

petition. On June 18, 2015, the PCRA court held an evidentiary hearing. On

June 30, 2015, the PCRA court denied Appellant’s petition.        This timely

appeal followed.7

____________________________________________


1
    18 Pa.C.S.A. § 3121(c).
2
    18 Pa.C.S.A. § 3122.1.
3
    18 Pa.C.S.A. § 3126(a)(7).
4
    18 Pa.C.S.A. § 3126(a)(8).
5
    18 Pa.C.S.A. § 3125(b).
6
    18 Pa.C.S.A. § 3123(b).
7
   On July 30, 2015, the PCRA court ordered Appellant to file a concise
statement of errors complained of on appeal (“concise statement”). See
Pa.R.A.P. 1925(b). Appellant filed his concise statement on August 19,
2015. The PCRA court issued its Rule 1925(a) opinion on February 10,
2016. The lone issue raised by Appellant on appeal was included in his
concise statement.




                                           -2-
J-S49026-16


       Appellant presents one issue for review:

       Did the [PCRA court] err in denying Appellant’s request for PCRA
       relief where Appellant’s counsel failed to present mitigating
       character witnesses at Appellant’s sentencing?

Appellant’s Brief at 4.

       As most PCRA appeals involve mixed questions of fact and law, “[o]ur

standard of review of an order granting or denying relief under the PCRA

requires us to determine whether the decision of the PCRA court is

supported by the evidence of record and is free from legal error.”

Commonwealth v. Melendez-Negron, 123 A.3d 1087, 1090 (Pa. Super.

2015) (internal alteration, quotation marks, and citation omitted). We give

great deference to the findings of the PCRA court and will not disturb those

findings unless there is no support in the record.          Commonwealth v.

Hickman, 799 A.2d 136, 140 (Pa. Super. 2002).

       In his sole claim for relief,8 Appellant contends that he would have

received a lesser sentence but for trial counsel’s ineffectiveness in failing to

present additional, mitigating character evidence. Although claims related to

the discretionary aspects of sentencing are not cognizable under the PCRA,

the gravamen of Appellant’s claim rests upon his Sixth Amendment right to

counsel and not the sentence itself.             Therefore, Appellant’s claim is

____________________________________________


8
  To the extent that Appellant argues that trial counsel was ineffective for
failing to elicit testimony about Appellant’s upbringing, that argument is
waived. See Pa.R.A.P. 2116(a).



                                           -3-
J-S49026-16


cognizable under the PCRA. See Commonwealth v. Bronaugh, 670 A.2d
147, 150 (Pa. Super. 1995).

      A “defendant’s right to counsel guaranteed by the Sixth Amendment to

the United States Constitution and Article I, [Section] 9 of the Pennsylvania

Constitution is violated where counsel’s performance so undermined the

truth-determining process that no reliable adjudication of guilt or innocence

could have taken place.” Commonwealth v. Simpson, 66 A.3d 253, 260

(Pa. 2013) (internal quotation marks and citation omitted). “Trial counsel is

presumed to be effective[.]”        Commonwealth v. Perry, 128 A.3d 1285,

1289 (Pa. Super. 2015) (citation omitted).         To prevail on an ineffective

assistance of counsel claim, a petitioner must plead and prove “that: 1) the

claim underlying the ineffectiveness claim has arguable merit; 2) counsel’s

actions lacked any reasonable basis; and 3) counsel’s actions resulted in

prejudice to petitioner.” Commonwealth v. Cox, 983 A.2d 666, 678 (Pa.

2009). Where it is clear that a petitioner has failed to satisfy any one prong

of the test, this Court may dispose of the claim on that basis alone.

Commonwealth v. Steele, 961 A.2d 786, 795 (Pa. 2008).

      We focus our attention on the arguable merit prong of Appellant’s

ineffectiveness claim.       Sentencing counsel’s failure to call a particular

witness     or   witnesses   does    not   constitute   per   se   ineffectiveness.

Commonwealth v. Lauro, 819 A.2d 100, 105 (Pa. Super. 2003) (citation

omitted).    To succeed on a claim for ineffective assistance because of a


                                       -4-
J-S49026-16


failure to introduce testimony at sentencing, Appellant must establish: 1)

that the witnesses existed; 2) that the witnesses were ready and willing to

testify; and 3) that the absence of the witnesses’ testimony prejudiced

petitioner.   Commonwealth v. Moser, 921 A.2d 526, 531 (Pa. Super.

2007).

      Appellant failed to prove that the alleged witnesses were ready and

willing to testify at the sentencing hearing. Appellant did not produce any

affidavits or testimony at the PCRA hearing stating that his now-identified

character witnesses were ready and willing to testify at the sentencing

hearing. Trial counsel testified that he was unaware of any such witnesses

and that, if he had been made aware of any witnesses ready and willing to

offer character evidence on Appellant’s behalf, he would have presented

such evidence at sentencing.          N.T., 6/18/15, at 45, 49.     At the PCRA

hearing, counsel testified that several of Appellant’s family members and

friends attended the preliminary hearing in this matter and became

noticeably upset and angry at Appellant because of the nature of his

offenses.     Id.   at   48.   This    testimony   supports   the   PCRA   court’s

determination that counsel was never made aware of individuals who were

ready and willing to appear as character witnesses on Appellant’s behalf or

to submit letter of reference in his favor.

      As to the character letters referenced by Appellant, all of the letters

were written after Appellant’s judgment of sentence became final. Thus, the


                                        -5-
J-S49026-16


letters clearly were unavailable for counsel’s use at sentencing. In addition,

the sentencing letters do not state that the respective authors were ready,

willing, and available to testify at the sentencing hearing. For these reasons,

the PCRA court found that Appellant failed to prove that “those character

witnesses would have readily and willingly provided character references for

[Appellant], prior to his sentencing.” PCRA Court Opinion, 2/10/16, at 9. As

nothing in the record contradicts the PCRA court’s finding, we will leave it

undisturbed. See Cox, 983 A.2d at 679. As Appellant failed to prove that

any witness was ready, willing, and able to either testify at the sentencing

hearing or write a letter on Appellant’s behalf at the time of sentencing, he

failed to plead and prove that his underlying claim has arguable merit.

Accordingly, we affirm the denial of PCRA relief on this basis.           See

Commonwealth v. Spenny, 128 A.3d 234, 251 (Pa. Super. 2015) (“[T]he

law is clear that we may affirm the trial court’s decision on any proper

basis.”).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2016




                                     -6-